Citation Nr: 0423541	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection macular generation.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sinusitis.  

3.  Entitlement to a rating in excess of 10 percent for 
varicose veins.  

4.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from September 1937 to 
February 1941 and from May 1944 to November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Roanoke, 
Virginia.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in March 2004; a transcript of that 
hearing has been associated with the claims folder.  

By a rating decision issued in September 2002, the RO denied 
a claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for macular degeneration.  Since the file before the 
Board does not contain a notice of disagreement as to that 
issue, it is not before the Board.  The veteran offered some 
testimony on the matter at the Travel Board hearing.  If he 
desires to pursue this claim he should so indicate at the RO.

During the Travel Board hearing, appellant stated that he 
desires VA to consider whether his hearing loss was related 
to active service.  This issue has not yet been adjudicated, 
and are accordingly referred to RO for appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994).

The issues of entitlement to a rating in excess of 10 percent 
for varicose veins, entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on account of being 
housebound, the issue of entitlement to service connection 
for sinusitis on a de novo basis are the subjects of the 
Remand discussion below.  These issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that macular 
degeneration was caused by service or is related to in-
service occurrence or event.  It was first noted years after 
separation from service.

2.  In a June 1947 rating action, RO denied service 
connection for sinusitis.  It was held there was not shown on 
last examination.  Appellant was provided notice of that 
decision and of his appellate rights, but he did not appeal 
that determination and the decision became final.  By 
unappealed rating decision of March 1992, it was held that 
new and material evidence had not been received to reopen the 
claim.  There was notice of this decision but no appeal.  
This was the last final denial on any basis.

3.  Evidence added to the record since the March 1992 rating 
decision bears directly and substantially upon the matter 
under consideration, is not redundant or cumulative of the 
evidence previously of record, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Macular degeneration was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2003).

2.  Evidence received since the March 1992 RO rating decision 
is new and material; the claim for service connection for 
sinusitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II.

In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the December 
1998 Statement of the Case (SOC), September 2002, November 
2003, Supplemental Statements of the Case (SSOCs), July 2002 
letter, and associated correspondence issued since the 
appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the November 2003 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the July 2002 letter.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini II, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Service connection
for macular degeneration

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology is required where a 
condition noted during service or in the presumptive period 
is not, in fact shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); See Savage v. Gober, 9 Vet. 
App. 521 (1996).

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records shows no complaints or 
findings of macular degeneration.  His November 1945 
separation examination recorded 20/20 visual acuity.  

The record shows that the veteran was seen for eyes problems 
many years after he separated from service.  

An October 1989 medical statement reflects that the veteran 
had glaucoma in both eyes.  

VA treatment records dated from April 1997 to October 1997 
show that the veteran was seen with complaints of decrease in 
visual acuity.  In April he was diagnosed with chronic open 
angle glaucoma, age related macular degeneration, 
chorioretinal scar right eye, and primary open angle 
glaucoma.  In August the veteran was declared legally blind.  
In October he was diagnosed as legally blind and irreversibly 
blind due to age related macular degeneration and chronic 
open angle glaucoma.  

A private medical record dated in March 2004 reflects a 
diagnosis of age related macular degeneration.  

In this case, the veteran's macular degeneration diagnosis 
was made many years after the veteran was discharged from 
service and no medical professional has related the disorder 
to service.  To the contrary, the macular degeneration has 
consistently deemed age related.  Although the veteran has 
been receiving treatment for age related macular degeneration 
from VA and his private physician, those health care 
providers have not related the disorder to service.  In the 
absence of a medical opinion linking the disorders to 
service, service connection is not warranted.  

The Board has considered the veteran's assertions that his 
macular degeneration is related to service.  However, the 
record does not indicate that the veteran has the requisite 
medical knowledge or training as to render his opinions as 
the etiology of his eye disorder.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995), see also 38 C.F.R. § 3.159(a)(2) 
(2003) (competent lay evidence is that which does not require 
specialized education, training, or experience, provided by a 
person who has knowledge of facts or circumstances and 
conveying matters that can be observed and described by a lay 
person); 38 C.F.R. § 3.159(a)(1)) (competent medical evidence 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

For the foregoing reasons, the claim for service connection 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).

It is noted, below, that medical records from the first 
period of service, recently identified, have not been 
requested.  In view of the negative findings for the second 
period of service, and in view of the long years from 
separation before initial vision abnormalities were noted, 
obtaining those records would add nothing to this appeal.  As 
such, the Board concludes that it can proceed to a decision 
on this issue without the missing records.

II.  New and material evidence
for sinusitis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The 
Board is under an obligation to conduct a de novo review of 
the new and material evidence issue. Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 171 (1996); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Rowell 
v. Principi, 4 Vet. App. 9, 15 (1993).

The Board will accordingly begin by adjudicating the 
sufficiency of the new evidence received. If new and material 
evidence is presented or secured to a disallowed claim the 
Board can reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Otherwise, the 
Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2000).

Evidence of record prior to the final denial of June 1947 
included the service medical records for the period May 1944 
to November 1945.  In March 1992, it was held that there was 
no new and material evidence and the claim was not reopened.  
The veteran was notified of that decision and there was no 
disagreement.

Evidence received after the final denial of March 1992 
includes, in pertinent part, VA treatment records dated from 
May 1997 to May 1998 that show treatment for chronic 
sinusitis; and the hearing testimony.  

The Board finds that sufficient new and material evidence has 
been received to support re-opening of the claim.  

The Board finds that the medical evidence is competent 
clinical diagnosis of appellant's sinusitis, and therefore 
material to the issue at hand.  

The Board finds that the new evidence on record, bears 
directly and substantially upon the matter under 
consideration, is not redundant or cumulative of the evidence 
previously of record, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  It is accordingly "new and material" evidence 
within the meaning of 38 U.S.C.A. § 5108 (West 2002) and 38 
C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence having been received, the claim for 
service connection of sinusitis is reopened.

Service connection for macular degeneration is denied.


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
sinusitis on the merits.  

It appears that the veteran has submitted verification of 
active service for the period September 1937 to February 
1941.  In this regard, service medical records regarding this 
period of service should be obtained.  If the veteran has a 
copy of these service medical records, he should submit them.

As to the issue of entitlement to service connection for 
sinusitis, to assist in development of the veteran's claim, a 
VA examination should be provided to ascertain the nature of 
the sinusitis disability and the etiology of the claimed 
disorder and any relationship with the veteran's service.  It 
is noted that on the separation examination from the second 
period of service there is a history of sinusitis to 1937.

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected varicose veins in August 1998.  The Board 
finds that the veteran should be afforded a new examination, 
particularly in light of the veteran's testimony at his March 
2004 hearing that he pain and frequent muscle spasms in both 
legs.  In order to comply with VA's duty to assist and 
because the evidence of record with regard to the issue on 
appeal is stale, he is entitled to a current VA examination.

Finally, the veteran's claim for special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of being housebound should be 
deferred pending the development described herein.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law. 38 
U.S.C.A. § 5100 et seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He should 
also be instructed to sent all information that he has 
concerning these claims.  38 C.F.R. § 3.159.



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio, 
supra, the U.S. Code provisions, and any 
other applicable legal precedents.  He 
should also be instructed to submit all 
information and evidence that he has 
concerning these claims.

2.  The RO should contact the National 
Personnel Records Center, or other 
appropriate source, to verify the 
veteran's reported active duty for the 
period September 1937 to February 1941 
and obtain copies of personnel and 
medical records during this time period.  
If the veteran has copies of his service 
medical records from either or both 
periods of service he should submit a set 
of copies to the RO.

3.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of any 
current sinusitis.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with this examination to include his or 
her review of the November 1945 
separation examination and as well as 
post service medical records.  All 
appropriate tests and studies should be 
conducted.  The examiner should be asked 
to provide an opinion as to whether the 
veteran has sinusitis and, if so, whether 
it is at least as likely as not (i.e. a 
50 percent or higher degree of 
probability) that such disability is 
related to the veteran's active duty 
service.  All opinions expressed should 
be supported by reference to pertinent 
evidence. 

4.  The veteran should be afforded a VA 
vascular examination in order to 
determined the current severity of the 
veteran's service-connected varicose 
veins.  All indicated special studies and 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
All examination findings should be 
clearly reported to allow for evaluation 
under applicable VA rating criteria.  The 
examiner must specifically indicate 
whether the claimant has massive board-
like edema with constant pain at rest due 
to varicose veins.  All opinions 
expressed should be supported by 
reference to pertinent evidence. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



